DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose an apparatus comprising: a transceiver configured to receive a plurality of beaconing signals from a moving wireless client during a beacon cycle; a phase predictor coupled to the transceiver and configured to calculate predictive phases based on the plurality of beaconing signals and based on beaconing signals received in a prior beacon cycle; and a signal converter coupled to the transceiver and configured to form power transmission signals based on the predictive phases, wherein the transceiver is further configured to transmit the power transmission signals to the wireless client.
	Claim 8 is allowable over the prior art of record, because the prior art of record does not disclose a system comprising: a plurality of antennas; a transceiver configured to receive a plurality of beaconing signals from a moving wireless client during a beacon cycle; a phase predictor coupled to the transceiver and configured to calculate predictive phases based on the plurality of beaconing signals and based on beaconing signals received in a prior beacon cycle; and a signal converter coupled to the transceiver and configured to form power transmission signals based on the predictive 
	Claim 15 is allowable over the prior art of record, because the prior art of record does not disclose a method comprising: receiving, by a transceiver, a plurality of beaconing signals from a wireless client during a beacon cycle; calculating predictive phases based on the plurality of beaconing signals and based on beaconing signals received in a prior beacon cycle; forming power transmission signals based on the predictive phases; and transmitting the power transmission signals to the wireless client.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836